 


109 HRES 374 IH: Recognizing the 75th anniversary of the death of Glenn Hammond Curtiss and supporting the establishment of Glenn Hammond Curtiss Day to recognize his innovative spirit and legacy.
U.S. House of Representatives
2005-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 374 
IN THE HOUSE OF REPRESENTATIVES 
 
July 21, 2005
Mr. Kuhl of New York (for himself, Mr. Boehlert, Mr. Lewis of California, Mr. McCaul of Texas, Mr. English of Pennsylvania, Mr. Davis of Kentucky, Mr. Brown of South Carolina, Mr. Simmons, Mr. Graves, Mr. Doolittle, Mr. Shuster, Ms. Millender-McDonald, Mr. Calvert, Mr. Aderholt, Mr. Lewis of Georgia, Mr. Duncan, Mr. Fossella, Mr. Walsh, Ms. Ginny Brown-Waite of Florida, Mr. Westmoreland, Mr. Sherwood, Mrs. Drake, Mr. Kirk, Mr. Manzullo, Mr. Price of Georgia, Mr. Marchant, Mr. Holden, Mr. Conaway, Mr. Case, Mr. Higgins, Mr. Boustany, Mr. Engel, Mrs. Kelly, Mr. Jenkins, Mr. Kennedy of Minnesota, Mr. Salazar, Mr. Reynolds, Mr. King of New York, Mr. Sweeney, Mr. Hall, Miss McMorris, Mr. Pombo, Mr. Ehlers, Mr. Garrett of New Jersey, and Ms. Corrine Brown of Florida) submitted the following resolution; which was referred to the Committee on Government Reform 
 
RESOLUTION 
Recognizing the 75th anniversary of the death of Glenn Hammond Curtiss and supporting the establishment of Glenn Hammond Curtiss Day to recognize his innovative spirit and legacy. 
 
Whereas Glenn Hammond Curtiss was born in Hammondsport, New York, in 1878; 
Whereas, in 1907, Glenn Hammond Curtiss became the fastest man on earth by attaining the speed of 136 miles per hour on a motorcycle; 
Whereas Glenn Hammond Curtiss developed the first successful seaplane, and he manufactured the famous Curtiss JN-4D (commonly known as the Jenny), a training plane used during World War I; 
Whereas, in 1911, Glenn Hammond Curtiss became known as the father of naval aviation, and, by 1921, he was considered the founder of the American aircraft industry; and 
Whereas July 23, 2005, is the 75th anniversary of the death of Glenn Hammond Curtiss: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the historical significance of the 75th anniversary of the death of Glenn Hammond Curtiss; and 
(2)supports the establishment of Glenn Hammond Curtiss Day to recognize the innovative spirit and legacy of Glenn Hammond Curtiss, his willingness to work for the common good, and his contributions to motorcycle design and racing, to naval aviation, and to the American aircraft industry.  
 
